DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to under 37 CFR 1.83(a). The drawings must show every feature of the invention specified in the claims. Therefore, the “opening cut with a cut angle having a longitudinal axis that is +/- 45 degrees relative to longitudinal edges of sheet material” must be shown or the feature(s) canceled from the claim(s). No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-3, 5, 6 and 8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Egli (US 4,428,485).
Regarding claim 1, Egli discloses a package for consumer goods, the package comprising: a sheet material with a first end (Fig 1, top of front) and a second end (Fig. 1, top of back), the first end being connected to the second end to form a sealing flap (at 4), the sealing flap sealing the package along at least a transversal edge of the sheet material, longitudinal edges of the sheet material being connected to each other (at 1, 6 or 8), the sealing flap defining an opening cut (7) that traverses through the first end and the second end, the opening cut being arranged in a sealed portion of the package (Figs. 11 and 18) such that the opening cut is not visible or directly accessible if the package is in an assembled configuration (Figs. 1-8), a first part of the sheet material forming a first package face, the sealing flap being connected to the first package face (at 9, 11 or 12). See Figs. 1-18.
Regarding claim 2, the first end includes a first portion and a second portion, the first portion defining the opening cut (7), the sealing flap (at 4) being connected to a first 
Regarding claim 3, the connection between the longitudinal edges of the sheet material is stronger than the connection between the sealing flap and the first package face. See Figs. 1-11. 
Regarding claim 5, the first end and the second end both define the opening cut. See Figs. 1-18. 
Regarding claim 6, the sheet material includes a center panel (Fig. 1, bottom), a first side panel (Fig. 1, front) and a second side panel (Fig. 1, back), the center panel forming a second package face for the package, the first side panel and the second side panel both depend from transverse sides of the center panel, the first side panel and the second side panel forming the first package face. See Fig. 2. 
Regarding claim 8, the sheet material that defines an incomplete weakening line (at 7) at a tearing distance relative to an opening cut. See Figs. 4, 11 and 18. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Egli as applied above in further view of Abrams (US 2,248,266)
. 

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Egli as applied above in further view of Cristofolo (US GB 2112745).
Regarding claim 7, Egli does not disclose the edges as claimed. Cristofolo, which is drawn to a package, discloses a sheet material that includes a first sheet face and a second sheet face, longitudinal edges (16) of the sheet material being connected to each other by the first sheet face being folded onto itself and sealed along the longitudinal edges, a first end being connected to a second end by connecting ends of the first sheet face to each other. See Figs. 1-2. Thus, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to construct the package of Egli as disclosed by Cristofolo in order to better conform to different shaped objects that may be more compact, facilitating storage.

Response to Arguments
Applicant’s arguments have been considered but are moot in view of the new grounds of rejection.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEREK J BATTISTI whose telephone number is (571)270-5709.  The examiner can normally be reached on 9:00 am - 5:00 pm M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DEREK J BATTISTI/Primary Examiner, Art Unit 3734